UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1294



DR. ROLAND ONAWOLA,

                                            Plaintiff - Appellant,

          versus


JOHNS HOPKINS UNIVERSITY; THE JOHNS HOPKINS
UNIVERSITY BOARD OF TRUSTEES; DR. JONATHAN
SAMET; DR. KATHY HELZLSOUER; DR. GEORGE
COMSTOCK; DR. ROSA CRUM; DR. TAHA TAHA,

                                           Defendants - Appellees,

          and


RAYMOND A. MASON, Chair, JHU Trustees; C.
MICHAEL ARMSTRONG, Vice Chair, JHU Trustees;
ERNEST A. BATES, Vice Chair, JHU Trustees;
GEORGE L. BUNTING, JR., Vice Chair, JHU
Trustees; WILLIAM R. BRODY; RAY GILLIAM; KEVIN
MCDONALD; ALFRED SOMMER; PATRICIA GERMAIN;
GENEVIEVE MATANOSKI; LEON GORDIS; MARGARET
ENSMINGER; FRANCIS BURMAN; JOHN DOES 1 THROUGH
20,

                                                        Defendants.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (1:05-cv-
01924-AMD)


Submitted:   February 23, 2007            Decided:   March 13, 2007
Before KING and SHEDD, Circuit Judges, and HAMILTON, Senior Circuit
Judge.

Affirmed by unpublished per curiam opinion.


Roland Onawola, Appellant Pro Se.    Philip Shams Roberts, JOHNS
HOPKINS UNIVERSITY, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

          Roland   Onawola   appeals    the   district   court’s   order

entering judgment for Defendants in this action alleging breach of

contract and discrimination.   We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated

by the district court.   Onawola v. Johns Hopkins Univ., No. 1:05-

cv-01924-AMD (D. Md. Feb. 6, 2006). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                               AFFIRMED




                                - 3 -